                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KELLY M. BASSETT, individually and as
heir and Personal Representative of the
Estate of James M. Bassett, on behalf of                      8:17CV69
herself and all others similarly situated;

                    Plaintiff,                      MEMORANDUM AND ORDER

      vs.

CREDIT MANAGEMENT SERVICES, INC.,
and JASON MORLEDGE,

                    Defendants.


      This matter is before the Court on the findings and recommendation (“F&R”) of

the magistrate judge, Filing No. 122. After a fairness hearing on August 5, 2019, the

Magistrate Judge recommended that the parties’ Joint Motion for Final Approval of

Class Settlement (Filing No. 117 ) and the plaintiff’s Unopposed Motion for Approval of

Plaintiff's Incentive Award, Damages and Plaintiff's Attorneys' Fees and Costs (Filing

No. 112) be granted.             No objections have been filed to the findings and

recommendation.

      A district court reviews de novo those portions of a magistrate’s order that are

objected to by a party. Grinder v. Gammon, 73 F.3d 793, 792 (8th Cir. 1996). “A judge

of the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.” 28 U.S.C. §

636(b)(1). A district court may reconsider a magistrate judge's ruling where it has been
shown that the ruling is clearly erroneous or contrary to law. Ferguson v. United States,

484 F.3d 1068, 1076 (8th Cir. 2007) (citing 28 U.S.C. § 636(b)(1)(A).

        The Court has reviewed the proposed class settlement and finds it is fair,

reasonable and adequate and should be approved for the reasons stated in the

Magistrate Judge’s F&R. Accordingly,

        IT IS ORDERED:

        1.   The parties’ Joint Motion for Final Approval of Class Settlement (Filing No.

117) is granted.

        2.     The parties’ proposed order, attached to the F&R as Attachment B, is

approved and incorporated herein as if fully set forth; and

        3.     The plaintiff’s Unopposed Motion for Approval of Plaintiff’s Incentive

Award, Damages and Plaintiff’s Attorneys’ Fees and Costs (Filing No. 112) is granted.

        4.     Plaintiff is awarded $135,000.00 in costs and attorney fees.

        5.     A judgment in accordance with this Memorandum and Order will issue this

date.

        Dated this 9th day of September, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
